12-13689-smb          Doc 836        Filed 07/02/19 Entered 07/02/19 12:16:00         Main Document
                                                   Pg 1 of 2

TARTER KRINSKY & DROGIN LLP
Counsel to the Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
Tel(212)216-8000
Fax(212)216-8001
Alex Spizz, Esq.
Arthur Goldstein, Esq.
Jill Makower,Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        ■X
In re:

                                                                  Chapter 7
AMPAL-AMERICAN ISRAEL CORPORATION,
                                                                  Case No. 12-13689 (SMB)
                                     Debtor.
                                                         X


                              TRUSTEE^S SEVENTH STATUS REPORT


         This status report is being filed with the Court to advise the Court, creditors, equity holders

and other interested parties of Ampal-American Israel Corporation (“Ampd”) of a significant event

which has recently occurred in this Chapter 7 Bankruptcy Case.

         1.       Pursuant to an Order of the Bankruptcy Court filed on November 16, 2018 [ECF

Doc. No. 822], the Bankruptcy Court approved a Stock Purchase Agreement dated September 26,

2018 (the “SPA”) by and between Merhav-Ampal Group Ltd., an indirect subsidiary of Ampal as

seller (“Seller”), and EMED Pipeline B.V. as purchaser (“Purchaser”).

         2.       In accordance with § 11.1.2 of the SPA, the SPA may be terminated by either the

Purchaser or the Seller if the closing has not occurred by June 30,2019 for any reason.

         3.       The Purchaser has successfully completed the technical due diligence testing of the

EMG pipeline and the related facilities and has determined that the EMG pipeline’s condition is fit

for the transport of natural gas and projected capacity in accordance with the SPA. The Purchaser,

however, has advised the Seller that the ability to actually flow gas through the pipeline at Sheikh



{Client/008427/BANK9I2/01862424.DOCX; 1 }
12-13689-smb         Doc 836        Filed 07/02/19 Entered 07/02/19 12:16:00         Main Document
                                                  Pg 2 of 2


Zuweid, in Egypt, has been delayed due to factors not within the control of either the Purchaser or

the Seller. The Purchaser, as a result, requested that the Seller not exercise its right of termination

prior to 11:59 p.m. on August 31,2019.

        4.       On June 30, 2109 the Seller and Purchaser entered into a letter agreement

(“Agreement”) whereby the Seller has agreed not to exercise its right of termination and the

Purchaser has agreed to pay Ampal the non-refundable amount of $526,506.00 no later than five(5)

business days following June 30,2019.

        5.       The Agreement further provides that in the event the closing does not take place

until after July 31, 2019, Purchaser shall pay to Ampal an additional amount of $526,506.00 which

shall be added to the consideration payable at the closing pursuant to the terms of the SPA.

        6.       The Purchaser has also agreed not to exercise its rights of termination prior to 11:59

p.m. on August 31, 2019.


Dated: New York, New York
       July 2,2019
                                           By:j
                                             •Alex Spizz, &q.       T7
                                             Chapter 7 Trustee of
                                             Ampal-American Israel Corporation




{Client/008427/BANK912/01862424.DOCX;1 }            2
